Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20   Page 1 of 20 PageID 1237




                  EXHIBIT 1
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20                  Page 2 of 20 PageID 1238



     CONFIDENTIAL COLLECTIVE ACTION SETTLEMENT AGREEMENT AND
                             RELEASE

        This Confidential Collective Action Settlement Agreement and Release (“Agreement”) is
made and entered into by and among, or on the behalf of, the following persons (collectively
“Parties”): (i) Capital One Home Loans LLC and Capital One National Association (collectively
“Capital One”); (ii) Jeffrey Davis (“Named Plaintiff”); and (iii) all persons who have filed Opt-In
forms in the Lawsuit (or estates of such persons) (“Opt-In Plaintiffs”), (Named Plaintiff and Opt-
in Plaintiffs, collectively “Plaintiffs”); and is intended to permit and lead to the full, final and
complete discharge, settlement, and dismissal with prejudice of the Lawsuit and all claims that
were brought by any party in the Lawsuit, upon and subject to the terms and conditions stated
herein.

                                           RECITALS

       WHEREAS, on November 28, 2017, the Named Plaintiff filed a putative collective action
on behalf of himself and others similarly situated individuals, pursuant to the federal Fair Labor
Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) in the United States District Court for the
Northern District of Texas, styled Jeffrey Davis, on Behalf of Himself and All Others Similarly
Situated v. Capital One Home Loans LLC and Capital One National Association, Civil Action No.
3:17-CV-03236-G (the “Lawsuit” or the “Litigation”);

       WHEREAS, the Opt-In Plaintiffs elected to opt into the Lawsuit;

         WHEREAS, Capital One denies that it has committed any wrongdoing or violated any
federal, state, or local laws pertaining to payment of wages or hours worked, and further denies
that is liable for or owes back wages or any overtime compensations to anyone with respect to the
alleged facts or causes of action asserted in the Litigation;

        WHEREAS, the Parties engaged in mediation of the claims arising from the facts alleged
in the Litigation before an experienced wage and hour mediator on February 4, 2020; and

         WHEREAS, Capital One and the Plaintiffs (collectively, “Parties”) mutually desire to
settle all claims arising from the facts alleged in the Lawsuit as well as any other claims they may
have against any other party arising out of facts or events, known or unknown, occurring up to and
including the date of the execution of this Agreement.

                                  TERMS OF AGREEMENT

        NOW, IN CONSIDERATION of the Parties’ action provided for by this Settlement
Agreement and Release, and other good and valuable consideration and the promises and
covenants contained herein, the receipt and sufficiency of which the Parties acknowledge, the
Parties do hereby agree as follows:

1.     The above Recitals are made part of the Settlement Agreement and Release.
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20                 Page 3 of 20 PageID 1239




2.      Court Approval of the Agreement. Upon execution of the Agreement, the Parties agree to
jointly submit to the Court for in camera inspection and approval of the Agreement.

3.      Dismissal of the Lawsuit. Upon the Court’s approval of the Agreement and in return for
the Settlement Payments detailed in Paragraph 6 and Paragraph 7 of this Agreement and for other
good and valuable consideration in this Agreement, Named Plaintiff agrees to dismiss this Lawsuit
with prejudice and not to appeal or otherwise challenge that dismissal.

4.       No Admission. Neither this Settlement Agreement and Release nor any act performed or
document executed pursuant to, or in furtherance of, the Agreement or the settlement constitutes
an admission of, or evidence of, the validity of any Released Claim, or of any wrongdoing or
liability of Capital One; nor may it be deemed to be or may be used as an admission of, or evidence
of, any fault or omission of Capital One in any civil, criminal or administrative proceeding in any
court, administrative agency or other tribunal.

5.      Settlement Payments for FLSA Overtime Claims and Releases. Upon the Court’s approval
of the Agreement and dismissal of the Lawsuit and as consideration for the dismissal of the Lawsuit
and the release of claims by Plaintiffs, Capital One agrees to pay up to a maximum of Seven
Hundred Thousand Dollars ($700,000.00) (the “Gross Fund”) to settle the Litigation plus Capital
One’s share of the required payroll taxes.

       Upon execution by counsel for the Parties and submission to the Court of the Agreed Order
dismissing this litigation, the Court’s approval of this settlement, the Court’s entry of its Order
dismissing this Litigation in its entirety, and that Dismissal Order becoming binding and non-
appealable (“Effective Date”), Capital One shall wire Seven Hundred Thousand Dollars
($700,000.00) to the third party administrator selected by the Parties (the “Administrator”) within
seven business (7) days of the Dismissal Order becoming binding and non-appealable. The Gross
Fund will then be distributed by the Administrator as follows:

               a.      Payments to Settlement Collective Members. No later than seven (7)
business days after the Effective Date of this Agreement, Capital One will provide to Plaintiffs’
Counsel and the Administrator an electronic Excel spreadsheet listing Plaintiff's and each Opt-In
Plaintiff's name, state of employment, last known residential address, last known telephone
number, personal e-mail address (if known), and Social Security number. The Administrator will
mail settlement notices as shown in Exhibit 2 and settlement checks to Plaintiffs in the amount
allocated to each Plaintiff (Named and Opt-In) pursuant to the allocations shown on Exhibit 1 to
the Agreement within seven (7) business day of the Administrator’s receipt of the Excel
spreadsheet. It is understood 50% of each payment detailed on Exhibit 1 shall be for back wages,
and 50% of each payment detailed on Exhibit 1 shall be for non-wage payments (collectively
“Settlement Checks”). The Administrator shall report the wage payments to the Internal Revenue
Service (“IRS”) on IRS Form W-2 and shall report the non-wages payments on IRS Form 1099.


                                                2
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20                    Page 4 of 20 PageID 1240




Plaintiffs shall have ninety (90) days to negotiate their Settlement Checks and Releases (the
“Acceptance Period”).

               b.      Service Payment to Named Plaintiff. Named Plaintiff will receive a service
payment in the amount of Twenty Five Thousand Dollars ($25,000.00)(the “Service Payment”).
The Service Payment is in recognition of his efforts to pursue the claims raised in the Litigation
on behalf of the Op-In Plaintiffs, including providing information, participating in discovery, and
otherwise assisting Plaintiffs’ Counsel with prosecution of the Litigation. The Service Payment
will be made at the same time and in addition to Named Plaintiff’s individual settlement reflected
in Exhibit 1 to the Agreement. The Administrator will issue Named Plaintiff an IRS Form 1099
for the Service Payment.

               c.      Settlement Administration Fees and Expenses. Distribution of the Gross
Fund will be administered by a third party administrator, Analytics LLC (the “Administrator”).
All administration fees and costs of the Administrator in administering this Settlement Agreement
and Release shall be paid from the Gross Fund. Administrator costs and fees will be Eight
Thousand Eight Hundred and Eight One Dollars ($8,881.00).

               d.     Payment of Plaintiffs’ Attorneys’ Fees. The Administrator will pay from
the Gross Fund Plaintiffs’ Counsel’s litigation costs and attorneys’ fees in this Litigation in the
amount of $296,653.38. The Administrator will report the payment to Plaintiffs’ Counsel to the
IRS on a Form 1099. The Administrator shall wire this amount to Plaintiffs’ Counsel within three
(3) business days from the Administrator’s receipt of the Gross Fund from Capital One.

                e.     Payment Back to Capital One. If any Opt-In Plaintiff fails to negotiate his
or Settlement Check and Release within the Acceptance Period, the portion of the Gross Fund
allocated to that Opt-In Plaintiff shall revert back to Capital One. Within 14 days after expiration
of the Acceptance Period, the Administrator shall pay back to Capital One all such amounts,
including all accrued interest and investment income earned on all such amounts as part of the
Gross Fund.

              f.      Employment Taxes. The Administrator will timely notify Capital One of
the amount needed to cover Capital One’s portion of FICA withholdings, which Capital One shall
wire to the Administrator within three (3) business days.

                g.      Indemnification. The Administrator shall indemnify the Parties for any
penalty or interest arising out of an incorrect calculation or the late posit of the payments for taxes
detailed in this Paragraph 5.

                h.      Reporting by the Administrator. Throughout the period of claims
administration, the Administrator will provide reports to the Parties upon request by either Party
regarding the status of the mailing of the Settlement Notices and Settlement Payments or any other
aspect of the claims administration process.
                                                  3
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20                  Page 5 of 20 PageID 1241




6.     Releases.

                a.      Release by the Collective Plaintiffs. In return for the consideration in this
Agreement, Plaintiff and the participating Opt-In Plaintiffs by operation of the Release and
Acceptance of Settlement Agreement, this Agreement, and the Dismissal Order shall have fully,
finally, and forever released, relinquished, and discharged all any and all “Released Claims”
against Capital One, its successors, assigns, affiliates, parents, subsidiaries, officers, directors,
insurers, reinsurers, partners, principals, managing directors, supervisors, employees and former
employees (collectively the “Released Parties”) that accrued during their employment with Capital
One relating back to the fullest extent of any applicable federal, state and/or local statutes of
limitations and continuing through the date of the negotiation of their respective Settlement Checks
or of receipt of an EFT payment for the amount thereof. The “Released Claims” include: all
federal, state and local minimum wage, hour, and overtime violation claims of any type, including
without limitation for liquidated damages, claims for any type of meal or rest break violations,
inaccurate wage statements, unpaid vacation or sick pay or other paid time off wages of any type
and related notice violations, derivative claims for unfair competition/business practices and
statutory and civil penalties.

       All Settlement Checks shall contain on the back of the check (or if there is insufficient
space on the back of the check, elsewhere on the check or check stub as determined by the Parties
and the Administrator), the following limited endorsement: “As more fully described in the
Settlement Notice, I waive, release, and forever discharge any claim I have or may have through
[INSERT EFFECTIVE DATE] against Capital One Home Loans LLC, Capital One National
Association, and the Released Parties for all claims under the Fair Labor Standards Act and state
and local wage and hour laws as described more fully in the Settlement Notice.

                b.      Upon the Dismissal Date, the Named Plaintiff shall be deemed to have and
by operation of the Dismissal Order shall have, fully, finally, and forever released, relinquished
and discharged his claims in the Lawsuit. The Named Plaintiff also releases, waives, acquits and
forever discharges Capital One, its successors, assigns, affiliates, parents, subsidiaries, officers,
directors, partners, principals, managing directors, supervisors, employees and former employees
from any and all actions, causes of action, claims, demands, costs, loss of service, expenses,
compensation and any damages of any kind whatsoever, whether known or unknown, liquidated
or unliquidated, which he has and which he may have arising up to and including the date of
execution of this Settlement Agreement and Release, including, without limitation, claims or
causes of action regarding his employment with Capital One, any claims of employment
discrimination, breach of express or implied contract, fraud, misrepresentation, defamation,
emotional distress, invasion of privacy, computer crimes, impairment of economic opportunity, or
other tort, any claims for punitive or compensatory damages, claims of any kind that may be
brought in any court or administrative agency, any claims under Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, as amended, the Employee Retirement Income Security Act, as amended, the Occupational
                                                 4
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20                   Page 6 of 20 PageID 1242




Health and Safety Act, as amended, the Family and Medical Leave Act, as amended, the
Rehabilitation Act, as amended, or any other federal, state or local statute or ordinance relating to
Plaintiff’s employment, employee benefits, wages or terms and conditions of Plaintiff’s
employment, or prohibiting discrimination on the basis of age, sex, race, religion, national origin,
disability or other protected category.

                c.      Special Release Notification. Paragraph 5(b) includes a release of all claims
under the Age Discrimination in Employment Act (“ADEA”) and, therefore, pursuant to the
requirements of the ADEA, Named Plaintiff acknowledges and understands the following: (a) you
have been advised that this release includes, but is not limited to, all claims under the ADEA
arising up to and including the date of execution of this release; (b) that you have been advised to
consult with an attorney and/or other advisor of your choosing concerning your rights and
obligations under this release; (c) that you have been advised to consider fully this release before
executing it; (d) that you have been offered ample time and opportunity, in excess of twenty-one
(21) days, to do so; and (3) that this release shall become effective and enforceable seven (7) days
following your execution of this Agreement, during which seven (7) day period you may revoke
your acceptance of this Agreement by delivering written notice to:

           Chris Michalik, Esq.
           McGuireWoods LLP
           800 E Canal Street
           Richmond, Virginia 23219

Named Plaintiff acknowledges and agrees that if he revokes this Agreement, it will not be effective
or enforceable and that he will not be entitled to receive any payment(s) set forth in this Agreement.

                d.      A release given by the administrator or other legal representative of the
estate of a deceased Plaintiff shall be the equivalent of a release given by such Plaintiff, for
purposes of this Agreement. The settlement payment of any deceased Plaintiff shall be made to
such Plaintiff’s estate if the estate executes a release. The parties will cooperate in arranging the
substitution of any deceased Plaintiff’s estate in the Lawsuit in lieu of the deceased Plaintiff.

7.      Confidentiality. Plaintiffs agree to maintain confidentiality with respect to the settlement
and amount of all individual and collective settlement payments. Plaintiffs may disclose their
individual settlement amounts to spouses, domestic partners, attorneys, tax advisors, financial
planners, taxing authorities, and/or in response to subpoena or court order or as may be otherwise
required by law. Plaintiffs agree not to talk about the settlement of this Litigation or any portion
of the Lawsuit which is not public record. If someone inquires about the Litigation’s resolution,
Plaintiffs will state only that the case “was resolved.” Counsel for both parties will treat the
settlement and its terms as confidential to the maximum extent permitted by law and will not make
press statements or releases or otherwise characterize the settlement or its terms other than to their

                                                  5
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20                   Page 7 of 20 PageID 1243




respective clients. Counsel for Plaintiffs will not oppose in camera review of this Agreement by
the Court without filing the Agreement in open court.

8.      Other Actions. The Parties each acknowledge for themselves that: they have not filed any
legal proceeding(s) against each other (other than the one referenced in the Recitals); they are the
sole owner of any claims released herein; they have not transferred any such claims to anyone else;
and, they each have the full right and power to grant the releases and agreements in this Agreement.
In the event of any further proceedings based upon any released matter other than enforcement of
this Agreement, each party expressly acknowledges and agrees that no party shall have any further
monetary or other obligation of any kind to each other.

9.      Effect of Non-Approval. In the event that the Agreement is not approved by the Court for
any reason in the form submitted by the Parties, the Parties will attempt to address any concerns
raised by the Court and resubmit a revised settlement agreement if possible.

10.    Miscellaneous

              a.     Plaintiffs shall refrain from all conduct, verbal or otherwise, that disparages
or damages or could disparage or damage the reputation, goodwill, or standing in the community
of Capital One.

                b.      In the event that the Stipulation is not substantially approved by the Court
or the settlement set forth in this Agreement is terminated, cancelled, declared void or fails to
become effective in accordance with its terms, or if the Dismissal does not become Final, or to the
extent cancellation otherwise occurs pursuant to the terms of this Agreement, the Settling Parties
shall resume the Litigation at that time as if no Agreement had been entered. In such event, the
terms and provisions of the Agreement shall have no further force and effect with respect to the
Settling Parties and shall not be used in this Litigation or in any other proceeding for any purpose,
and any Dismissal or order entered by the Court in accordance with the terms of the Agreement
shall be treated as vacated, nunc pro tunc.

               c.      The Parties (i) acknowledge that it is their intent to consummate this
Agreement; and (ii) agree to cooperate to the extent reasonably necessary to effect and implement
all terms and conditions of the Agreement and to exercise their best efforts to accomplish the
foregoing terms and conditions of the Agreement. The Parties agree that such cooperation will
include petitioning the Court to approve this Agreement and uphold its terms.

                d.     The Parties agree that the amounts paid in Settlement and the other terms of
the settlement were negotiated in good faith by the Parties, and reflect a settlement that was reached
voluntarily after consultation with competent legal counsel.

                e.     All of the Exhibits to the Agreement are material and integral parts hereof
and are fully incorporated herein by this reference.
                                                  6
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20                    Page 8 of 20 PageID 1244




               f.     The Agreement may be amended or modified only by a written instrument
signed by or on behalf of each Party or its respective successors-in-interest.

              g.      The Agreement constitutes the entire agreement among the Parties hereto
and no representations, warranties or inducements have been made to any party concerning the
Agreement or its Exhibits other than the representations, warranties and covenants contained and
memorialized in such documents. Except as otherwise provided herein, each party shall bear its
own costs and attorneys’ fees.

                h.      Plaintiffs’ Counsel, on behalf of the Named Plaintiff, is expressly
authorized to take all appropriate action required or permitted to be taken by the Plaintiffs pursuant
to this Agreement to effect its terms.

               i.      The Agreement may be executed in one or more counterparts. All executed
counterparts and each of them shall be deemed to be one and the same instrument. A complete set
of original executed counterparts shall be filed with the Court.

                j.     The Agreement shall be binding upon, and inure to the benefit of, the
successors and assigns of the parties hereto; but this Agreement is not designed or intended to
create any third party beneficiaries.

              k.       The Court shall retain jurisdiction with respect to implementation and
enforcement of the terms of the Agreement, and all parties hereto submit to the jurisdiction of the
Court for purposes of implementing and enforcing the settlement embodied in the Agreement.

               l.      The rights and obligations of the parties to the Agreement shall be construed
and enforced in accordance with, and governed by, the law of the Commonwealth of Virginia
without regard to its conflict of laws rules.

                 m.     If any provision of this Agreement is held invalid or unenforceable for any
reason, the invalidity shall not nullify the validity of the remaining provisions of this Agreement.
If any provision of this Agreement is determined by a court to be invalid or unenforceable as
written, then such provision shall, if possible, be modified and reformed to the degree necessary
to render it valid and enforceable.

                n.     The language of all parts of this Agreement shall in all cases be construed
as a whole, according to its fair meaning, and not strictly for or against either party. No party shall
be deemed the drafter of this Agreement. The parties acknowledge that the terms of the Agreement
are contractual and are the product of negotiations between the parties and their counsel. Each
party and their counsel cooperated in the drafting and preparation of the Agreement.



                                                  7
           

             Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20   Page 9 of 20 PageID 1245




               APPROVED AS TO FORM FOR RECOMMENDATION TO PLAINTIFFS AND FOR
                                     COURT APPROVAL:

                                             
             ___________________________________
             Rowdy Meeks, Counsel for Plaintiffs
                                             
             ___________________________________
             Jeffrey Davis



             ___________________________________
              Christopher Michalik On Behalf of Capital One
             _________________,

             ___________________________________
             Christopher Michalik, Counsel for Defendant




                                                            9
       Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20               Page 10 of 20 PageID 1246
                                   (;+,%,7

Worker                    Emp ID              Individual Collective Member's Share        % of Total Settlement
Charles Snyder-Richard               533598                                     $9,543.59                  2.583%
Elias E. de los Santos               512460                                     $7,934.15                  2.147%
David Burrows                        546406                                     $7,919.86                  2.144%
Cindy A Tuttle                       502434                                     $7,373.27                  1.996%
Joe Stewart                          IHE534                                     $7,168.08                  1.940%
Juan Tovar                           509180                                     $6,851.98                  1.855%
Jonathan Micah Sarver                515915                                     $6,378.87                  1.727%
Carol Liyi Lei                       534936                                     $6,169.97                  1.670%
Aaron Pisano                         543835                                     $5,875.68                  1.590%
Andrew Taylor                        512004                                     $5,721.06                  1.548%
Eddie Jackson                        517217                                     $5,406.62                  1.463%
Doug Andel                           OTL629                                     $5,374.91                  1.455%
Arsen Giller                         535933                                     $5,332.27                  1.443%
Michael Marchelos                    490699                                     $5,250.19                  1.421%
Paul Maximovich                      533060                                     $4,688.83                  1.269%
Tamara Dawn Hahn                     CEY777                                     $4,616.91                  1.250%
David Schlansky                      544087                                     $4,594.92                  1.244%
David Betbadal                       527399                                     $4,459.07                  1.207%
Jose Alvarez                         521551                                     $4,354.71                  1.179%
Douglas Washor                       533448                                     $4,351.46                  1.178%
Jon Goldberg                         538630                                     $4,336.91                  1.174%
Brian Roblyer                        523538                                     $4,301.99                  1.164%
David Baker                          512002                                     $4,288.77                  1.161%
Adam Pasqua                          525015                                     $4,240.50                  1.148%
Elissa Ogens                         494403                                     $4,190.00                  1.134%
Jamie Vider                          390959                                     $4,095.79                  1.109%
Scott Alan Morrison                  501390                                     $4,095.26                  1.108%
Christopher Campbell                 498644                                     $3,920.99                  1.061%
Paul Dours                           525007                                     $3,901.51                  1.056%
Warren Julbe                         498652                                     $3,784.65                  1.024%
Christopher A Wallace                383671                                     $3,672.16                  0.994%
Donald Dill                          481795                                     $3,614.67                  0.978%
Brad E. Andrews                      YGF467                                     $3,583.27                  0.970%
WILLIAM CRENSON                      533317                                     $3,374.11                  0.913%
Eric Rounds                          474316                                     $3,307.64                  0.895%
Justin Silberman                     473497                                     $3,275.48                  0.887%
Wolfgang Cajina-Ledezma              318465                                     $3,240.18                  0.877%
Jeff T Davis                         492209                                     $3,221.48                  0.872%
Karen Bishop                         536443                                     $3,185.91                  0.862%
Ryan Obermeier                       532181                                     $3,159.98                  0.855%
Christina Grimes                     534922                                     $3,140.49                  0.850%
Jeffrey Sosnicki                     499604                                     $2,874.32                  0.778%
George Zygmont                       546405                                     $2,753.63                  0.745%
Efren Olvera                         187406                                     $2,738.43                  0.741%
Devin Boyle                          478338                                     $2,704.77                  0.732%
Sofia Velazquez                      486383                                     $2,677.21                  0.725%
Anita K. Johnson                     504421                                     $2,667.43                  0.722%
Deanne Baron                         520739                                     $2,631.59                  0.712%
Hugo Ortiz                           393527                                     $2,584.14                  0.699%
Justin Philip                        540958                                     $2,573.15                  0.696%
Mahmut Aydin                         533242                                     $2,514.64                  0.681%
Dee Weber                            556405                                     $2,474.82                  0.670%
Karen Nieman                         513195                                     $2,450.43                  0.663%
David Chong                          528216                                     $2,433.36                  0.659%
       Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20   Page 11 of 20 PageID 1247

Christopher Owens                    541255                     $2,393.01       0.648%
Christopher Bradley Lunn             318148                     $2,389.36       0.647%
Mark Considine                       572797                     $2,389.36       0.647%
Adil Usufzai                         505745                     $2,324.96       0.629%
Damien Ha                            546781                     $2,319.09       0.628%
Mike Mitchell                        547833                     $2,299.51       0.622%
Scott Blyth                          497781                     $2,295.62       0.621%
David Saladino                       515386                     $2,134.81       0.578%
Alberto Vernacchio                   476046                     $2,100.83       0.569%
Elizabeth Nudo                       315415                     $2,067.27       0.560%
Santiago Favela                      515719                     $2,038.00       0.552%
Rachael Ringold                      392822                     $1,985.86       0.537%
Jaime Dejesus                        532447                     $1,942.97       0.526%
Roderick Bennett                     477284                     $1,937.55       0.524%
Nicholas Jordan                      541256                     $1,935.47       0.524%
John Oaks                            403682                     $1,929.45       0.522%
Andy Hoover                          553822                     $1,894.21       0.513%
Brady Barras                         527689                     $1,851.80       0.501%
Samson uko                           546055                     $1,820.83       0.493%
Kyle Zotter                          573313                     $1,815.95       0.492%
Sandra Bentz                         390956                     $1,813.74       0.491%
Anthony Smith                        DAE023                     $1,812.65       0.491%
Elissa Goldes                        511809                     $1,772.37       0.480%
Tresven Whitlock                     542125                     $1,727.29       0.468%
Brendan McClarnon                    503672                     $1,713.24       0.464%
Michelle England                     520530                     $1,701.36       0.460%
David Metzheiser                     542182                     $1,651.60       0.447%
James Castellaw                      557472                     $1,645.20       0.445%
Sandra Kamberogiannis                517216                     $1,626.01       0.440%
Margherita Popolizio                 209577                     $1,624.07       0.440%
Derek Eckles                         551913                     $1,619.88       0.438%
Oswaldo Pinilla                      509882                     $1,570.33       0.425%
Marc Franchi                         518439                     $1,562.69       0.423%
Elliot Dorbian                       515274                     $1,548.36       0.419%
Gerry DAscoli                        551728                     $1,506.00       0.408%
Joseph Bufalini                      541906                     $1,492.81       0.404%
William Bloom                        515620                     $1,470.37       0.398%
Jacqueline Ferguson                  380255                     $1,441.02       0.390%
Bernard Gumucio                      486659                     $1,425.75       0.386%
Ronnie Wilson                        551381                     $1,386.97       0.375%
Donna Sheridan                       496676                     $1,383.47       0.374%
Michael Nechman                      511747                     $1,361.93       0.369%
Demetrios Jangarathis                561948                     $1,357.83       0.368%
Angel Rivera                         369171                     $1,344.08       0.364%
Cordell Reynolds                     554454                     $1,313.56       0.356%
Steve Ceretto                        565590                     $1,264.56       0.342%
David Johnson                        508233                     $1,235.90       0.335%
Iris Sigismondo                      501470                     $1,230.83       0.333%
Zina James                           269301                     $1,224.25       0.331%
Beverly Kelley                       528396                     $1,221.34       0.331%
TIMOTHY SHELTON                      531470                     $1,218.08       0.330%
Allen Harry                          503408                     $1,178.14       0.319%
Brad Cloud                           520503                     $1,165.40       0.315%
Patrick Miller                       510030                     $1,159.93       0.314%
Thomas Petsche                       516599                     $1,148.19       0.311%
Michael Pierce                       551198                     $1,117.23       0.302%
Ignacio Barrientos                   553576                     $1,114.68       0.302%
Cassandra Campbell                   502270                     $1,087.16       0.294%
      Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20   Page 12 of 20 PageID 1248

Jean Dowd                           234958                     $1,084.07       0.293%
Michael Rogers                      553437                     $1,078.81       0.292%
Anthony Bikowski                    518410                     $1,075.93       0.291%
Scott Krumpholc                     496586                     $1,064.85       0.288%
Denise Stark                        493309                     $1,061.44       0.287%
Tolga Cinar                         546244                     $1,050.60       0.284%
Paul Boudwin                        521288                     $1,041.54       0.282%
Charmaine Seymour                   528393                     $1,038.98       0.281%
Billy Cevallos                      396881                      $998.30        0.270%
CHRIS SCHOONMAKER                   561024                      $959.59        0.260%
Anita George                        558034                      $943.54        0.255%
Michol Hymes                        522539                      $923.97        0.250%
Anthony Depietro                    504144                      $921.27        0.249%
Joseph Summers                      551072                      $918.98        0.249%
Colleen Stenglein                   511085                      $909.99        0.246%
Jennifer Aguirre                    520246                      $899.79        0.244%
MICHAEL SAUNDERS                    555812                      $896.56        0.243%
Karen Pauls                         524311                      $892.77        0.242%
Jeffrey Feldman                     393426                      $857.72        0.232%
David Groothuis                     511843                      $839.78        0.227%
Patricia Lavigne                    550664                      $838.67        0.227%
Thomas Soltis                       527408                      $829.72        0.225%
Ernest Hackworth                    523986                      $808.44        0.219%
Reenae Guillory                     550233                      $794.18        0.215%
Charmaine Ford                      555626                      $788.42        0.213%
Chris Bartlett                      564310                      $778.64        0.211%
Anthony Urciuoli                    566175                      $761.79        0.206%
Ariel Szanto                        498310                      $749.14        0.203%
Nasiba Alami                        542977                      $703.19        0.190%
David Butynes                       543655                      $694.50        0.188%
Joseph Kahn                         402005                      $678.93        0.184%
Robert Wunderlich                   517964                      $663.22        0.180%
Jerry Martinez                      523070                      $650.18        0.176%
Roberto Ribadeneyra                 483226                      $630.58        0.171%
Figaro Dezil                        554203                      $628.44        0.170%
John Woodburn                       517835                      $618.64        0.167%
Deanna Perkins                      495544                      $590.90        0.160%
Misty Bayles                        554993                      $584.61        0.158%
JoAnn Budnick                       496254                      $562.48        0.152%
Dana Banes                          549367                      $555.70        0.150%
Lazara Meneses                      511373                      $507.78        0.137%
Robert B Withers                    547967                      $479.03        0.130%
Seda Kocharian                      389859                      $430.96        0.117%
Brian Walbert                       492815                      $418.05        0.113%
Peter Holsinger                     502165                      $397.02        0.107%
Christopher Wash                    515420                      $373.39        0.101%
Keith O'Reilly                      508124                      $359.02        0.097%
Steven Gonzalez                     575867                      $351.57        0.095%
Julie Cappelli                      393963                      $344.84        0.093%
Christopher Kady                    503067                      $339.59        0.092%
Beom Seok Kim                       491435                      $337.50        0.091%
Stephen Bacci                       570387                      $321.30        0.087%
Jeffrey Novak                       313224                      $311.12        0.084%
Amy Trammell                        498314                      $300.60        0.081%
Jeffrey Stoddard                    329772                      $289.07        0.078%
James Jessee                        396486                      $266.87        0.072%
Dale Ngo                            515416                      $253.05        0.068%
Eric Abner                          535293                      $251.64        0.068%
       Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20   Page 13 of 20 PageID 1249

Roberto Romero                       511350                      $238.52        0.065%
Kenneth Lombardi                     506095                      $232.81        0.063%
Angelo Falto                         541067                      $204.55        0.055%
Craig Brearey                        504332                      $203.43        0.055%
Germaine Riley                       396093                      $202.70        0.055%
Matthew Richardson                   496134                      $200.79        0.054%
Joshua Trantham                      521811                      $200.53        0.054%
Lowell Sterling                      504250                      $200.05        0.054%
Cesar Zelaya                         481520                      $200.04        0.054%
Kane North                           485415                      $200.04        0.054%
Patricia Bibiana Kemesies            MEV287                      $200.04        0.054%
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20          Page 14 of 20 PageID 1250




                                      Exhibit 2
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS

 JEFFREY DAVIS, on Behalf of Himself §
 and All Others Similarly Situated,  §
                                     §
 Plaintiff,                          §
                                     §
 V.                                  §
                                     §
 CAPITAL ONE HOME LOANS LLC          §
 and CAPITAL ONE NATIONAL            §
 ASSOCIATION,                        §
                                     §
 Defendants.                         §

                            OFFICIAL NOTICE FOR
                        PARTICIPATION IN SETTLEMENT
To:

[NAME]
[ADDRESS]
[CITY, STATE, ZIP]


Please be advised that because you submitted a timely Consent to Become a Party
Plaintiff in this lawsuit, you are entitled to a payment from the settlement of this suit.
A settlement check payable to you is enclosed. Read this entire Notice before signing
and cashing the check.

A federal court authorized this Notice. This is not a solicitation from a lawyer.

      This Notice is directed to any individual who Capital One employed as a Mortgage
      Loan Officer and/or in Home Equity Sales (collectively as “MLOs”), and who
      timely filed a Consent to Become a Party Plaintiff in this lawsuit.

      Plaintiff Jeffrey Davis is a former MLO who sued Capital One alleging that it failed
                                           10
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20             Page 15 of 20 PageID 1251




       to pay him and other similarly-situated MLOs all overtime compensation due.
       Plaintiff filed the lawsuit as a collective action under the federal Fair Labor
       Standards Act (“FLSA”).

       Capital One has denied the allegations and asserts that MLOs were compensated
       correctly under the law. Nevertheless, the Parties have agreed to settle this dispute
       for the purpose of avoiding further disputes and litigation with its attendant risk,
       expense, and inconvenience. The Court has not made any ruling on the merits of
       the claims and no party has prevailed in this action. However, the Court has
       reviewed and approved the settlement and this Notice.

       The settlement monies are being used to pay MLOs who joined this case, and to pay
       attorneys’ fees, a service award for Plaintiff Davis, litigation costs, and the expense
       of administering the settlement.

       Although it denies the allegations, Capital One is encouraging all MLOs to
       participate in the settlement and accept their settlement payment.

       Under the allocation formula created by the settlement, you are being offered the
       enclosed settlement payment of $_________. This amount is based on the number
       of weeks in which you worked as a MLO during the relevant time period and
       whether you received severance benefits when you left Capital One.

       Neither FLSA Counsel nor Capital One make any representations concerning the
       tax consequences of your settlement payment. You are advised to obtain personal
       tax advice.

       These rights and options are explained more fully below as the Parties agreed to in
       their settlement.

                                BASIC INFORMATION

 1.     Why did I receive this Notice and a settlement check?

       Capital One’s records show that you worked as a MLO in one or more work weeks
during the relevant time period. You also submitted a timely Notice of Consent to become
a Party Plaintiff in this lawsuit. Other like MLOs shall receive payments on a similar basis.

        You are receiving this Notice because you have a right to know about the settlement
of this collective action lawsuit.
                                             11
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20             Page 16 of 20 PageID 1252




       Along with this Notice, you are receiving a settlement check. By cashing that check
you will release claims against Capital One and its affiliates as explained in Paragraph 9
below.



 2.     What is this lawsuit about?

     The lawsuit alleges that Capital One did not pay MLOs certain overtime
compensation due them in violation of federal law.

       Capital One denies these allegations, and maintains that it paid MLOs in compliance
with all wage laws at all times.

       The Court has not made any ruling on the merits of the claims or defenses, and no
party has prevailed in this action.

 3.     What is a collective action?

        In a “collective action,” one or more individuals called “Named Plaintiffs” sue on
behalf of other individuals who may have similar claims. However, the individuals who
have similar claims do not become part of the collective action unless they opt-in, or agree
to join the collective action. You agreed to join the collective action when you filed a
timely Consent to Become a Party Plaintiff and you are now being offered the opportunity
to participate in the settlement of this lawsuit by cashing the enclosed settlement check.

 4.     Why is there a settlement?

       The Court did not decide in favor of Plaintiff or Capital One, and neither party
prevailed. The parties agreed to a settlement to avoid further disputes and the risk, expense,
and inconvenience of litigation. Plaintiff and his attorney believe that this settlement is a
good outcome for all individuals who decide to participate in the settlement.

                           WHO IS IN THE SETTLEMENT

 5.     How do I know if I will be included in the Settlement?

      You are receiving a settlement check because you submitted a timely Consent to
Become a Party Plaintiff. If you cash the settlement check no later than [INSERT DATE],
you will be bound by the settlement and you will be releasing claims as described in
                                             12
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20             Page 17 of 20 PageID 1253




Paragraph 9 below and as is more fully described in the Collective Action Settlement
Agreement filed with the Court.

                THE SETTLEMENT BENEFITS – WHAT YOU GET

 6.     What does the Settlement provide?

        Capital One has agreed to pay up to $700,000.00 into a fund to be divided among
you and the other eligible MLOs after the payment of all costs and legal fees of the Plaintiff
including a Service Award for Plaintiff and the costs of administration. The settlement
fully resolves and satisfies any claims for attorneys’ fees and costs approved by the Court,
all amounts to be paid to eligible MLOs, any Court-approved service award to Plaintiff,
and the Settlement Administrator’s fees and costs. Settlement checks that are not cashed
by [INSERT DATE] will be null and void.

 7.     How much is my payment and how was it calculated?

       Based on the allocation formula that has been approved by the Court, you are
receiving a settlement check for $__________, half of which is subject to deductions for
applicable taxes and withholdings like any other paycheck, and for which you will receive
a W-2, and half of which will not be taxed at this time and will be reported on IRS Form
1099. You, however, will be responsible for any taxes owed on the payment for which you
receive a Form 1099. The allocation formula takes into account the number of work weeks
in which you worked as a MLO during the relevant time period and whether you received
severance benefits when you left Capital One. Please understand that your settlement
amount is confidential. Thus, you may disclose your settlement payment only to your
spouse, domestic partner, attorneys, tax advisors, financial planners, taxing authorities,
and/or in response to subpoena or court order or as may be otherwise required by law.

                             HOW YOU GET A PAYMENT

 8.     How do I get my payment?

    A check is enclosed. All you have to do is cash the settlement check by [INSERT
DATE].

 9.     What am I giving up if I cash the settlement check?

       You are agreeing to the release of claims against Capital One and its affiliates as
                                             13
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20               Page 18 of 20 PageID 1254




described in this Paragraph 9 by cashing the check. It also means that all of the Court’s
orders in this case will apply to you and will legally bind you.

        If you worked for Capital One, by cashing this settlement check you are agreeing to
this release:

       The Opt-In Plaintiffs shall have fully, finally, and forever released,
       relinquished, and discharged all any and all “Released Claims” against
       Capital One, its successors, assigns, affiliates, parents, subsidiaries, officers,
       directors, insurers, reinsurers, partners, principals, managing directors,
       supervisors, employees and former employees (collectively the “Released
       Parties”) that accrued during their employment with Capital One relating
       back to the fullest extent of any applicable federal, state and/or local statutes
       of limitations and continuing through the date of the negotiation of their
       respective Settlement Checks or of receipt of an EFT payment for the amount
       thereof. The “Released Claims” include: all federal, state and local minimum
       wage, hour, and overtime violation claims of any type, including without
       limitation for liquidated damages, claims for any type of meal or rest break
       violations, inaccurate wage statements, unpaid vacation or sick pay or other
       paid time off wages of any type and related notice violations, derivative
       claims for unfair competition/business practices and statutory and civil
       penalties.

By cashing this settlement check, you also agreeing to the following Confidentiality
obligations:

       Plaintiffs agree to maintain confidentiality with respect to the settlement and
       amount of all individual and collective settlement payments. Each Plaintiff’s
       acceptance of the settlement will require that confidentiality regarding the
       fact and amount of the offer was maintained prior to its acceptance. Plaintiffs
       who execute the Release and Acceptance of Settlement may disclose their
       individual settlement amounts to spouses, domestic partners, attorneys, tax
       advisors, financial planners, taxing authorities, in response to subpoena or
       court order or as may be otherwise required by law. Individual Plaintiffs will
       be responsible for any subsequent disclosure by persons to whom they have
       voluntarily disclosed this confidential information. Plaintiffs agree not to
       talk about the settlement of this Litigation or any portion of the Lawsuit
       which is not public record. If someone inquires about the Litigation’s
       resolution, Plaintiffs will state only that the case “was resolved.”
                                              14
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20          Page 19 of 20 PageID 1255




                      THE LAWYERS REPRESENTING YOU

 10.    Do I have a lawyer in this case?

       By signing and returning a Consent to Become a Party Plaintiff you agreed that
Rowdy Meeks Legal Group LLC will represent you and the other eligible MLOs, and you
authorized that firm to negotiate a settlement on your behalf. These lawyers are called
“FLSA Counsel.” You will not be charged for these attorneys. You do not need to retain
your own attorney to participate in the settlement.

 11.    What other payments are coming out of the settlement fund?

       A.     Attorneys’ Fees and Costs. The Court has approved the payment of
$296,653.98 from the gross settlement fund to FLSA Counsel for payment of attorneys’
fees and out-of-pocket expenses FLSA Counsel incurred in litigating this case. These fees
and expenses compensate FLSA Counsel for investigating the facts, litigating the case, and
negotiating and finalizing the settlement.

       B.     Service Award to Named Plaintiff, Jeffrey Davis. The Court has approved
the payment of $25,000.00 from the gross settlement fund to the Named Plaintiff to
recognize the risk he took and his service to the collective action. Named Plaintiff will
receive this payment in addition to a payment under the allocation formula.

       C.      Settlement Administration. The fee for the Settlement Administrator also
will be paid from the settlement fund.

                            FOR MORE INFORMATION

 12.    How do I get more information about the Settlement?

       This Notice summarizes the proposed settlement. You should contact FLSA
Counsel Rowdy B. Meeks if you have questions regarding this Notice or the Settlement.
Here is his contact information:




                                           15
Case 3:17-cv-03236-G Document 124-2 Filed 03/19/20       Page 20 of 20 PageID 1256




      Rowdy B. Meeks
      Rowdy Meeks Legal Group LLC
      8201 Mission Road, Suite 250
      Prairie Village, KS 66208
      (913) 766-5585
      Rowdy.Meeks@rmlegalgroup.com

      You may also contact the Settlement Administrator at:

     NAME AND CONTACT INFO OF SETTLEMENT ADMINISTRATOR


DATED:                          , 2020




                                         16
